Name: Commission Regulation (EC) No 1594/2001 of 2 August 2001 correcting Regulation (EC) No 1581/2001 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade
 Date Published: nan

 Avis juridique important|32001R1594Commission Regulation (EC) No 1594/2001 of 2 August 2001 correcting Regulation (EC) No 1581/2001 fixing the import duties in the rice sector Official Journal L 210 , 03/08/2001 P. 0020 - 0022Commission Regulation (EC) No 1594/2001of 2 August 2001correcting Regulation (EC) No 1581/2001 fixing the import duties in the rice sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2),Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector(3), as last amended by Regulation (EC) No 2831/98(4), and in particular Article 4(1) thereof,Whereas:An error has been discovered in Annexes I and II to Commission Regulation (EC) No 1581/2001(5). The Regulation in question should therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1581/2001 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 3 August 2001.It shall apply from 2 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 189, 30.7.1996, p. 71.(4) OJ L 351, 29.12.1998, p. 25.(5) OJ L 209, 2.8.2001, p. 18.ANNEX IImport duties on rice and broken rice>TABLE>ANNEX IICalculation of import duties for rice>TABLE>